People v Birks (2020 NY Slip Op 01512)





People v Birks


2020 NY Slip Op 01512


Decided on March 4, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 4, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
COLLEEN D. DUFFY
BETSY BARROS
PAUL WOOTEN, JJ.


2018-01302
 (Ind. No. 288/17)

[*1]The People of the State of New York, respondent,
vKhashim J. Birks, appellant.


Thomas N. N. Angell, Poughkeepsie, NY (Steven Levine of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Bridget R. Steller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Edward T. McLoughlin, J.), rendered January 10, 2018, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Although the defendant's contention that his plea of guilty was not voluntary survives his valid waiver of the right to appeal (see People v Contreras, 170 AD3d 1034, 1035; People v Mack, 168 AD3d 1100, 1101), it is unpreserved for appellate review since he did not move to withdraw his plea before sentencing (see CPL 220.60; People v Lopez, 71 NY2d 662, 665-668). In any event, the record demonstrates that the defendant's plea was knowingly, intelligently, and voluntarily entered (see People v Blanco, 175 AD3d 1548, 1548).
The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentence imposed was excessive (see People v Swen, 164 AD3d 926, 927).
SCHEINKMAN, P.J., DUFFY, BARROS and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court